Citation Nr: 0912451	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-34 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression, generalized anxiety 
disorder, and agoraphobia.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to 
February 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
above-referenced claims 


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran's 
current psychiatric conditions, to include depression, 
generalized anxiety disorder, and agoraphobia, are 
etiologically related to his period of active service.

2.  The competent evidence of record does not show that the 
Veteran currently has PTSD that was caused by or incurred in 
service.

3.  The competent evidence of record does not show that the 
Veteran currently has IBS that was caused by or incurred in 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder, to include depression, generalized anxiety disorder 
have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.09 
(2007).
  
2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2008).

3.  The criteria for service connection for IBS have not been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.09 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in March 2004, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, with respect to the Dingess notice 
requirements, in light of the Board's denial of the Veteran's 
claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided an appropriate VA psychiatric examination.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a 
medical examination with regard to the claim for IBS, because 
as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and his current disorder, 
if shown.  The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  As will be described 
in greater detail below, here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the appellant under the VCAA, does not contain competent 
evidence to suggest that the disorder is related to the 
Veteran's military service. 
 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 



Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain chronic disorders, such as 
psychoses and peptic ulcers, may be established based on a 
legal "presumption" by showing that either disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorders

The Veteran essentially contends that he has a psychiatric 
disorder, to include depression, generalized anxiety 
disorder, and agoraphobia as the result of his military 
service.  Having reviewed the evidence of record and all 
pertinent laws, the Board finds that the preponderance of the 
evidence is against the claim in this instance, and the 
appeal must be denied.  

The Veteran's service treatment records were obtained and are 
negative for findings or a diagnosis of a psychiatric 
disorder during service.  The January 1990 separation report 
of medical examination gives no indication of the presence of 
a psychiatric disorder prior to his discharge.

VA medical treatment records dated from January 2003 to 
November 2007 were obtained and show that the Veteran was 
treated for psychiatric disorders.  A VA outpatient 
psychological evaluation record dated in January 2003 shows 
that the Veteran was diagnosed with depression "with anxious 
features."  Later that same month, the Veteran was diagnosed 
with generalized anxiety disorder, with obsessive compulsive 
disorder; the etiology of the Veteran's condition was not 
provided.   A December 2003 outpatient treatment record shows 
the first indication of an agoraphobia diagnosis; no etiology 
was provided for the diagnosed condition.  Subsequent VA 
records show the Veteran's reports of symptoms associated 
with the diagnosed psychiatric disorders and treatment for 
these conditions.

In support of his claim, the Veteran submitted a private 
psychiatric examination report, signed by S.R.K., M.D., P.A., 
dated in October 2003.  The Veteran reported experiencing 
anxiety, sleep disturbances, difficulty concentrating, low 
energy, a depressed mood, as well as the need to isolate 
himself from others.  He reported his military history, as 
well as a history of childhood sexual and physical abuse.  
Following a clinical examination, the Veteran was diagnosed 
with a panic disorder without agoraphobia, and major 
depressive disorder.  

The Veteran underwent a private psychiatric examination 
conducted by C.S.R., M.D. in February 2004, at which time he 
reported the above symptomatology.  The Veteran reported that 
his psychiatric symptoms first manifested during his military 
service.  A history of childhood physical and sexual abuse 
was noted.  During the examination, the Veteran was noted to 
have a tense affect and dysphoric mood.  Thought content and 
processes were positive for ruminations.  The diagnosis was 
panic disorder with agoraphobia, depression, and schizoid 
personality disorder.  

In March 2005, the Veteran underwent a VA psychiatric 
examination, at which time the claims file was reviewed.  The 
Veteran's pre-military history was reported, to include his 
history of childhood abuse and his report of having a very 
difficult childhood.  During the examination, the Veteran was 
noted to have a normal affect and his mood was described as 
anxious, hopeless, depressed, fearful, and dysphoric.  
Attention, concentration, attention span, and memory were 
found to be intact.  Thought processes and content were 
unremarkable and judgment was intact.  Based on the 
examination results and relevant history, the examiner 
diagnosed the Veteran with a panic disorder with agoraphobia 
and dependent personality disorder unrelated to military 
service.  

Various VA and private psychiatric records thereafter, up to 
October 2008, show that the veteran continued to suffer from 
numerous psychiatric symptoms or conditions - other than PTSD 
- identified as depression, generalized anxiety disorder, 
panic disorder with agorophobia, dysthymia, and bipolar 
disorder, among others.  None of these records linked any 
such psychiatric conditions to service.

After considering the evidence of record, the Board 
determines that the preponderance of the evidence is against 
the claim for service connection for a psychiatric disorder, 
to include depression, generalized anxiety disorder, and 
agoraphobia.  

A review of the evidence of record does not demonstrate that 
the Veteran had a psychiatric disorder in service or that his 
diagnosed conditions are related to his period of active 
service.  The service treatment records are negative for any 
reports of or treatment for a psychiatric condition.  
Although the Board acknowledges that starting in the January 
2003, various VA and private medical records show that the 
Veteran has been diagnosed with depression, generalized 
anxiety disorder, agoraphobia, etc., these diagnoses were 
rendered over ten years after his separation from active 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the March 2005 VA examination report discounted any 
connection between his current psychiatric disorder and 
service.  This opinion is considered probative as it is 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight, nor has he submitted competent 
medical evidence that his diagnosed psychiatric conditions 
are related to his military service.  See Wray v. Brown, 7 
Vet. App. 488, 492-93 (1995).

Essentially, the evidence is devoid of a medical opinion that 
relates the Veteran's current diagnosed psychiatric 
conditions to his military service.  The only contentions 
that his depression, generalized anxiety disorder, and 
agoraphobia are related to his period of active service come 
from the Veteran's own assertions.  While the Board is 
sympathetic to the Veteran's own statements and believes that 
he is competent to report his current symptomatology, he does 
not have the requisite special medical knowledge necessary to 
render an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159.  
In essence, there is no competent medical opinion of record 
etiologically relating the Veteran's current depression, 
generalized anxiety disorder, and agoraphobia conditions to 
his military service.  See Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498. (1995).  

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has depression, a generalized anxiety disorder, and 
agoraphobia that was incurred as a result of his period of 
active service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.

PTSD

With respect to the PTSD claim, the Veteran contends that he 
has PTSD as the result of his military service.  In a March 
2004 PTSD Questionnaire, he identified an in-service stressor 
as having been involved in a motor vehicle accident in 
January 1989, which resulted in injuries to his bilateral 
knees.  It is the Veteran's contentions that his PTSD is 
attributable to the motor vehicle accident.  

The Board notes that service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in- service stressor.  Cohen v. Brown, 10 Vet. App. 
128 (1997). 
 
The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen, 10 Vet. App. at 128.  
The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Id. 
 
The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
 
For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that the appellant's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a noncombat 
stressor.  See Dizoglio, 9 Vet. App. at 164.  Therefore, the 
veteran's lay testimony and statements are insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147, citing Moreau, 9 Vet. App. at 395. 

The Veteran's service personnel records were obtained and 
reflect his active service in the U.S. Navy.  His DD 214 
lists his military occupational specialty as a communications 
and intelligence specialist.  The records do not indicate 
that the Veteran engaged in combat.

As discussed above, the Veteran's service treatment records 
are of record and are negative for a diagnosed psychiatric 
condition.  Again, the January 1990 separation report of 
medical examination report shows no indication of an in-
service psychiatric condition.  The service treatment records 
do confirm that the Veteran was involved in a motor vehicle 
accident in January 1989, which resulted in a bilateral knee 
injury.  

VA outpatient psychiatric records show the first indication 
of a PTSD diagnosis in March 2003.  At that time, the Veteran 
underwent a psychiatric examination, during which the Veteran 
reported a history of severe emotional and sexual childhood 
abuse and the in-service motor vehicle accident.  In 
assessing the Veteran's condition, the examiner rendered a 
diagnosis of "PTSD/abuse issues..."  Subsequent VA 
psychiatric treatment records show treatment for symptoms 
associated with PTSD due to child abuse.

As previously described, the Veteran underwent a VA PTSD 
examination in March 2005.  The Veteran identified the 
January 1989 in-service motor vehicle accident as a claimed 
in-service stressor.  Based on the Veteran's medical and 
social history, as well as the clinical evaluation results 
described above, the examiner determined that the Veteran did 
not meet the criteria for a DMS-IV PTSD diagnosis.  He opined 
that there was no clinical evidence that the Veteran suffers 
from PTSD and that the 1989 in-service accident was unlikely 
to have caused PTSD.  

In support of his claim, the Veteran submitted a private 
comprehensive psychiatric evaluation report dated in January 
2008.  In the report, the Veteran was noted to have previous 
diagnoses of bipolar disorder, major depressive disorder, 
PTSD, generalized anxiety disorder, agoraphobia, obsessive 
compulsive disorder, atypical eating disorder and IBS.  A 
history of childhood sexual, physical, and emotional abuse 
was also reported.  The Axis I diagnosis was PTSD, panic 
disorder with agoraphobia, bipolar disorder, major depressive 
disorder, generalized anxiety disorder and social anxiety 
disorder.  The Axis II diagnosis was bilateral knee 
construction due to the in-service motor vehicle accident.  

The Veteran submitted a February 2008 letter from a private 
psychologist J.B.H., Ph.D. regarding his psychiatric 
treatment.  The letter shows that he was evaluated in 
February 2004 and was provisionally diagnosed with dysthymia 
and DTSD.  After receiving inpatient treatment for a 
diagnosed bipolar depression disorder, the Veteran underwent 
outpatient treatment with Dr. J.B.H. from July 2007 until 
January 2008.  In the letter, Dr. J.B.H. indicated that the 
Veteran would need ongoing therapy.  Dr. J.B.H., who appears 
to have been regularly providing the veteran with psychiatric 
treatment, did not diagnose PTSD or otherwise link the 
Veteran's psychiatric disorders to service.

After reviewing the foregoing, the Board recognizes that the 
record contains conflicting medical evidence as to whether 
the Veteran currently has a PTSD diagnosis related to an in-
service stressor.  Thus, the Board must determine how much 
weight to afford the opposing opinions.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one 
medical professional's opinion over another, depending on 
factors such as the reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior evidence.  Id. at 470-71.  ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight of the credibility of the 
evidence in the adjudication of the merits.  See Hernanadez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

In this case, the Board finds that overall, the preponderance 
of the evidence is against a finding that the veteran suffers 
from PTSD that is related to service.  In coming to this 
conclusion, the Board finds that the March 2005 VA PTSD 
examination is highly probative evidence concerning whether 
the Veteran has a PTSD diagnosis.  The Board notes the March 
2005 VA examiner reviewed the evidence of record at that 
time, to include service treatment records and medical 
records from the Veteran's private and VA treating 
physicians, psychologists and psychiatrists who did not 
render a PTSD diagnosis based on an in-service event.  See 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  The March 2005 VA examiner provided a 
detailed rationale to support his conclusion that the Veteran 
did not meet the criteria for a DSM-VI PTSD diagnosis.  

In contrast, the January 2008 private examination, which is 
the only psychiatric record on file that contains a diagnosis 
of PTSD within the parameters of DSM-IV, in not as 
comprehensive as the March 2005 VA examination report.  The 
private examination did not include a review of the Veteran's 
previous private medical records or the claims file.  
Instead, the examiner appears to have relied primarily on the 
Veteran's own reported medical and military history.  The 
Board notes that the mere recitation of a veteran's self-
reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996); see also, Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (holding that the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitation of a veteran or other claimant).  Moreover, 
the January 2008 private examiner did not provide a detailed 
rationale in support of the PTSD diagnosis or overtly relate 
the diagnosis to the January 1989 in-service motor vehicle 
accident.  There is no evidence of record reflecting that the 
Veteran received subsequent treatment for PTSD the January 
2008 private examiner to provide further insight as to the 
basis of the PTSD diagnosis.  

Significantly, a subsequent record from the veteran's 
treating private psychologist Dr. J.B.H., did not even 
diagnose the veteran with PTSD.  In general, the medical 
evidence indicates that the veteran's psychiatric symptoms 
are attributable to disorders other than PTSD.  The one DSM-
IV diagnosis of PTSD is outweighed by the overwhelming 
medical evidence showing that the veteran's psychiatric 
disorder is not a manifestation of PTSD.  Indeed, the 
characterization of the Veteran's conditions in the January 
2008 private report overall appears in relative contrast to 
the majority of other medical evidence provided over the 
appeal period casting some doubt on the credibility of the 
report as a whole.  The law recognizes the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (holding that 
credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character). 

Under these circumstances, the Board concludes the Veteran 
has no current diagnosis for PTSD related to an in-service 
event.  Although the evidence of record verifies the claimed 
in-service stressor involving the January 1989 motor vehicle 
accident and the Veteran's injuries, the preponderance of the 
evidence is against a finding that the Veteran has PTSD 
related to his military service.  For the Board to conclude 
otherwise would be speculation and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert, 
5 Vet. App. at 33.  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

In reaching the forgoing determination, the Board recognizes 
that the March 2003 VA outpatient psychiatric record reflects 
a diagnosis of PTSD.  Initially, the Board notes that the 
March 2003 PTSD diagnosis does not conform to the DSM-IV 
criteria as required by VA regulations stated above.  See 38 
C.F.R. §§ 3.304(f), 4.125.  In any case, the March 2003 
examiner did not relate the PTSD diagnosis to the Veteran's 
active military service.  

Consideration has been given to the Veteran's own statements 
in support of his claim that he has PTSD related to his 
military service.  The Board is sympathetic to the Veteran's 
own statements and believes that he is competent to report 
his current symptomatology.  However, he does not have the 
requisite special medical knowledge necessary to render an 
opinion as to medical causation.  See Espiritu, 2 Vet. App. 
at 495; 38 C.F.R. § 3.159.  To the extent that the Veteran 
argues or suggests that the preponderance of evidence 
supports a conclusion that he has PTSD attributable to his 
military service, he is not competent to make such an 
assertion.  Id. at 494 (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

Accordingly, the Veteran's claim of entitlement to service 
connection for PTSD is denied.  Based on the evidence as a 
whole, the Board concludes that the preponderance of the 
evidence does not support a conclusion that the Veteran has 
PTSD as the result of his military service. Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53.

IBS

In regards to this claim, the Veteran asserts that his IBS is 
related to his military service.  Having reviewed the 
evidence of record and all pertinent laws, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection and the appeal must be denied.

A review of the record reveals that the Veteran's service 
treatment records are negative for findings or a diagnosis of 
a gastrointestinal disorder during his period of active 
service.

VA medical treatment records, dated from January 2003 to 
April 2007, show that in January 2003 the Veteran reported 
having been diagnosed with IBS.  As reflected in a January 
2003 VA psychiatric record, he reported his symptoms as 
abdominal pain, bloating, constipation.  In a March 2003 VA 
psychiatric treatment record, the examiner noted the 
Veteran's report of IBS symptoms and indicated that the 
symptoms were likely associated with his psychiatric 
conditions.  Subsequent VA treatment records dated to April 
2007 reflect the Veteran's intermittent reports of IBS and 
the treatment of the associated symptoms.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the claim for 
service connection for IBS.  The competent medical evidence 
does not show that the Veteran currently has a definitive 
diagnosis of IBS or that he was diagnosed or treated for said 
condition during his period of active service.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.   
Brammer, 3 Vet. App. at 225.

The Board recognizes that VA records dated from January 2003 
to April 2007 reflect the Veteran's reported history of 
having been diagnosed with IBS and the intermittent treatment 
for associated symptoms.  To the extent that January 2003 to 
April 2007 VA records reflect a diagnosis of IBS based on the 
Veteran's own report, the Board concludes that the mere 
recitation of a veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or 
causality.  See LeShore, 8 Vet. App. at 406; see also, Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrence(s) described); Reonal 5 Vet. App. at 461.  

Moreover, the medical evidence is negative for a diagnosed 
IBS condition linked to the Veteran's period of military 
service.  The only indication of a possible etiology of the 
Veteran's gastrointestinal symptoms is shown in the January 
2003 to April 2007 VA medical treatment records.  
Specifically, the February 2003 record reflects the 
examiner's opinion that the Veteran's IBS is the result of 
his psychiatric conditions.  Thus, this evidence weighs 
against the claim for service connection.  

The Board has considered the Veteran's statements in support 
of his claim that he has IBS as a result of his military 
service.  While he is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 2 
Vet. App. at 495.  Essentially, the Veteran has not provided 
any competent medical evidence that shows that he currently 
has a definitive IBS diagnosis and that the IBS diagnosis is 
related to his period of active service.  Accordingly, there 
is no basis to warrant service connection for IBS in this 
instance.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for IBS.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a psychiatric disorder, to include 
depression, generalized anxiety disorder, and agoraphobia is 
denied.

Service connection for PTSD is denied.

Service connection for irritable colon syndrome is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


